May 04, 2007


Mr. Michael E. McElroy
McElroy Sullivan & Miller, L.L.P.
P.O. Box 12127
Austin, TX 78711

Mr. Jamie Nielson
Texas Oil & Gas Association
7000 N. MoPac Expressway, Second Floor
Austin, TX 78731
Ms. Priscilla M. Hubenak
Office of the Attorney General of Texas
P.O. Box 12548
Austin, TX 78711-2548

RE:   Case Number:  03-0364
      Court of Appeals Number:  03-02-00352-CV
      Trial Court Number:  GN1-01433

Style:      SEAGULL ENERGY E&P, INC.
      v.
      RAILROAD COMMISSION OF TEXAS

Dear Counsel:

      Today the Supreme Court of Texas delivered the enclosed  opinions  and
judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]
                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Amalia               |
|   |Rodriguez-Mendoza        |
|   |Ms. Diane O'Neal         |
|   |Mr. J. Bruce Bennett     |
|   |Mr. Jeffery L. Hart      |
|   |Mr. Rex H. White Jr.     |
|   |Mr. Dale Alexander       |
|   |Mr. Dick Watt            |
|   |Mr. Benjamin W. Sebree   |